DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2008/0239019 (“Okazawa”).
Claim 1
Okazawa discloses a liquid discharge head configured to discharge a liquid, the liquid discharge 5head comprising: a thin film member including: a first layer (film 39a); a second layer bonded with the first layer (film 39b); and a through hole penetrating through the first layer and the second layer, 10wherein the through hole includes a first opening in the first layer and a second opening in the second layer (paragraph [0046], through holes formed through layers).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0239019 (“Okazawa”) in view of U.S. Patent Pub. 2007/0104554 (“Ishino”).
Claim 2
Okazawa discloses a discharge device according to claim 1, wherein the through hole is circular (Fig. 4, circular through hole).
Okazawa discloses various shapes and diameters for matching through holes for a pin to secure but does not appear to explicitly disclose 15a diameter of the second opening is larger than a diameter of the first opening.  
Ishino discloses two layers with through holes in each layer and a diameter of the second opening is larger than a diameter of the first opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a diameter of the second opening is larger than a diameter of the first opening, as disclosed by Ishino, into the device of Okazawa, for the purpose of ensuring securing of the layers and radial expansion around a pin for improved fastening security (Ishino, paragraph [0051]).

Claim 3
Okazawa discloses the liquid discharge head according to claim 1.
Okazawa does not appear to explicitly disclose wherein the first layer includes a peripheral portion in a periphery of the first opening of the first layer, 20the peripheral portion of the first layer includes cuts around the first opening, and the cuts are along a radial direction of the through hole.  
	Ishino discloses a fastening structure of two layers with through holes in each layer with cuts along a radial direction of the through hole (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a peripheral portion in a periphery of the first opening of the first layer, 20the peripheral portion of the first layer includes cuts around the first opening, and the cuts are along a radial direction of the through hole, as disclosed by Ishino, into the device of Okazawa, for the purpose of providing a structure which can expand to provide a tight fit with a pin or screw sitting within the through hole (Ishino, paragraph [0010]).

Claim 4
Okazawa in view of Ishino discloses the liquid discharge head according to claim 1, wherein a thickness of the first layer is smaller than a thickness of the second 25layer (Okazawa, Fig. 2).  

Claim 5
Okazawa in view of Ishino discloses the liquid discharge head according to claim 1, wherein the first layer includes a peripheral portion in a periphery of the first opening of the first layer, 30the peripheral portion is deformable inside the second opening of the second layer, and the peripheral portion does not protrude from a first surface of the second layer 20Client Ref. No. FN202100244 opposite to a second surface of the second layer bonded to the first layer when the peripheral portion is deformed (Okazawa, paragraph [0044], deformation during actuation of diaphragm).  

Claim 6
Okazawa in view of Ishino discloses the liquid discharge head according to claim 1, further comprising: 5a nozzle from which the liquid is discharged (Okazawa, nozzle 19); a pressure chamber communicating with the nozzle (Okazawa, pressure chamber 22); and a diaphragm including a vibration region configured to define a wall of the pressure chamber, wherein 10the diaphragm includes the thin film member, and the vibration region includes the first layer of the thin film member (Okazawa, Fig. 2, paragraph [0044], diaphragm 39).  

Claim 7
Okazawa in view of Ishino discloses the liquid discharge head according to claim 6 further comprising: a piezoelectric element bonded to the diaphragm, 15wherein the first layer of the thin film member faces the pressure chamber, and the second layer of the thin film member is bonded to the piezoelectric element (Okazawa, Fig. 2, piezoelectric actuator 15).  

Claim 8
Okazawa in view of Ishino discloses the liquid discharge head according to claim 3, wherein the cuts are around the first opening at equal intervals (Ishino, paragraph [0010], regular intervals for equal pressure expansion).  

Claim 9
Okazawa in view of Ishino discloses the liquid discharge head according to claim 3.  
Okazawa in view of Ishino does not appear to explicitly disclose wherein the cuts have rounded corners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change the slit shape to a rounded corner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape for the purpose of promoting less crack failure at the corners.  

Claim 10
Okazawa in view of Ishino discloses the liquid discharge head according to claim 3.
Okazawa in view of Ishino does not appear to explicitly disclose 25wherein the cuts have a shape that widens toward a center of the first opening in an in-plane direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change the slit shape wherein the cuts have a shape that widens toward a center of the first opening in an in-plane direction, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape for the purpose of promoting more expansion near the pin placement.  

Claim 11
Okazawa in view of Ishino discloses the liquid discharge head according to claim 3.
Okazawa in view of Ishino does not appear to explicitly disclose wherein the cuts have a shape that narrows toward a center of the first opening in 30an in-plane direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change the slit shape to wherein the cuts have a shape that narrows toward a center of the first opening in 30an in-plane direction, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape for the purpose of promoting more expansion near the pin placement.  

Claim 12
Okazawa in view of Ishino discloses the liquid discharge head according to claim 3.
Okazawa in view of Ishino does not appear to explicitly disclose21Client Ref. No. FN202100244 wherein the peripheral portion protrudes from an inner end surface of the second opening of the second layer toward a center of the first opening of the first layer in the radial direction, and a length of the peripheral portion in the radial direction is smaller than a thickness 5of the second layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change the slit shape to wherein the peripheral portion protrudes from an inner end surface of the second opening of the second layer toward a center of the first opening of the first layer in the radial direction, and a length of the peripheral portion in the radial direction is smaller than a thickness 5of the second layer, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape for the purpose of promoting more expansion near the pin placement.  

Claim 13
Okazawa in view of Ishino discloses a discharge device comprising: the liquid discharge head according to claim 1 (Okazawa, Fig. 2).  

Claim 1014
Okazawa in view of Ishino discloses a liquid discharge apparatus comprising: the discharge device according to claim 13 (Okazawa, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853